          Case 1:20-cv-03454-PAE Document 78 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HARVEY J. KESNER,

                                        Plaintiff,                        20 Civ. 3454 (PAE)
                        -v-
                                                                                ORDER
 BARRON’S, INC., et al.,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court recently received this case from the Southern District of Florida. Dkt. 44. The

parties are ordered to submit a joint letter, not to exceed three pages in length, by May 12, 2020,

addressing the following topics in separate paragraphs: (1) a brief description of the case,

including the factual and legal bases for the claim(s) and defense(s); (2) the history of the case,

the current status of discovery, and the schedule that had been by the Southern District of

Florida; (3) any contemplated motions; and (4) the prospect for settlement. Also by May 12,

2020, the parties are to submit a proposed Civil Case Management Plan and Scheduling Order,

available at https://nysd.uscourts.gov/hon-paul-engelmayer.

       SO ORDERED.

                                                                
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: May 5, 2020
       New York, New York
